Haymond, Judge,
dissenting:
Though I concur in the decision of the majority in affirming the judgment of the circuit court for the defendants, the City of Wheeling and The First National Bank and Trust Company, Trustee, upon the directed verdict in favor of all the defendants, I emphatically disagree with its action in reversing the judgment of the circuit court for the defendants, Simon Penn and Lillian Penn, upon the directed verdict in their favor, in setting aside that verdict and in remanding the case to that court for a new trial as to those defendants. As in my opinion the judgment of the circuit court in favor of all the defendants was in all respects correct and proper, I dissent from the decision of the majority with respect to its reversal of the judgment in favor of the defendants Simon Penn and Lillian Penn, for the reason that if, upon the facts established by the evidence, the City of Wheeling is not liable, the Penns are likewise not liable, for the personal injury sustained by the plaintiff, Madalyn J. Costello, resulting from her fall upon the sidewalk which though originally constructed by the Penns was, at the time of her injury, under the control of the city.
As pointed out in the majority opinion a municipal corporation, by virtue of Section 17, Article 10, Chapter 17, Code, 1931, as amended, is subject to absolute liability to any person for injury to his person or his property caused by any of its streets, sidewalks or alleys being out of repair if it is required by its charter to keep such streets, sidewalks or alleys in repair. That section contains these provisions: “Any person who sustains an injury to his person or property by reason of any road or bridge under the control of the county court or any street or sidewalk or alley in any incorporated city, town or village, being out of repair may recover all damages sustained by him by reason of such injury, in an action against the county court, city, town or village in which such road, bridge, street, sidewalk or alley may be, except that such city, town *464or village shall not he subject to such action unless it is required by its charter to keep the road, bridge, street, sidewalk or alley therein, at the place where such injury is sustained, in repair. If it is not so required, the action and remedy shall be against the county court.”
Under the foregoing statute this Court, in numerous cases, has held that the duty of the city to maintain its streets, sidewalks and alleys in suitable repair for travel in the ordinary mode by day and by night is an absolute duty, and that in order to justify a recovery it is not necessary to establish either notice of the defect or negligence on the part of the city. Roth v. City of Moundsville, 118 W. Va. 283, 190 S. E. 332; Morris v. The City of Wheeling, 140 W. Va. 78, 82 S. E. 2d 536; Burcham v. City of Mullens, 139 W. Va. 399, 83 S. E. 2d 505; Rich v. Rosenshine, 131 W. Va. 30, 45 S. E. 2d 499; Burdick v. City of Huntington, 133 W. Va. 724, 57 S. E. 2d 885; Hayes v. The Town of Cedar Grove, 128 W. Va. 590, 37 S. E. 2d 450; Taylor v. City of Huntington, 126 W. Va. 732, 30 S. E. 2d 14; Thompson v. City of Charleston, 118 W. Va. 391, 191 S. E. 547; Patton v. City of Grafton, 116 W. Va. 311, 180 S. E. 267; Blankenship v. The City of Williamson, 101 W. Va. 199, 131 S. E. 492; Carder v. City of Clarksburg, 100 W. Va. 605, 130 S. E. 349; Williams v. Main Island Creek Coal Company, 83 W. Va. 464, 98 S. E. 511; Johnson v. City of Huntington, 82 W. Va. 458, 95 S. E. 1044; Boyland v. City of Parkersburg, 78 W. Va. 749, 90 S. E. 347; Stanton v. The City of Parkersburg, 66 W. Va. 393, 66 S. E. 514; Campbell v. City of Elkins, 58 W. Va. 308, 52 S. E. 220, 2 L.R.A., N. S., 159; Parrish v. City of Huntington, 57 W. Va. 286, 50 S. E. 416; Arthur v. The City of Charleston, 51 W. Va. 132, 41 S. E. 171; Waggener v. Town of Point Pleasant, 42 W. Va. 798, 26 S. E. 352; Yeager v. City of Bluefield, 40 W. Va. 484, 21 S. E. 752; Gibson v. City of Huntington, 38 W. Va. 177, 18 S. E. 447, 45 Am. St. Rep. 853, 22 L.R.A. 561; Chapman v. Milton, 31 W. Va. 384, 7 S. E. 22; Wilson v. City of Wheeling, 19 W. Va. *465323, 42 Am. Rep. 780; Sheff v. The City of Huntington, 16 W. Va. 307. Many of the cases just cited hold that a public street or a public sidewalk, to he out of repair within the meaning of the statute, must he in a condition which renders it dangerous to persons using it with ordinary care and in the usual modes of travel hy day or hy night.
This Court has likewise said that a municipality is not an insurer against accidents upon streets and sidewalks and that every defect in such streets or sidewalks, though it may cause the injury for which a recovery is sought, is not actionable. Thompson v. City of Charleston, 118 W. Va. 391, 191 S. E. 547; Holsberry v. City of Elkins, 86 W. Va. 487, 103 S. E. 271; Parrish v. City of Huntington, 57 W. Va. 286, 50 S. E. 416; Waggoner v. Town of Point Pleasant, 42 W. Va. 798, 26 S. E. 352; Van Pelt v. Town of Clarksburg, 42 W. Va. 218, 24 S. E. 878; Yeager v. City of Bluefield, 40 W. Va. 484, 21 S. E. 752; Wilson v. City of Wheeling, 19 W. Va. 323, 42 Am. Rep. 780. See also Morris v. The City of Wheeling, 140 W. Va. 78, 82 S. E. 2d 536; Burcham v. City of Mullens, 139 W. Va. 399, 83 S. E. 2d 505; Smith v. The City of Bluefield, 132 W. Va. 38, 55 S. E. 2d 392.
Though the statute imposes absolute liability upon a municipality for an injury sustained hy reason of its failure to keep its ^streets or sidewalks in repair, a municipality is likewise liable for an injury, received hy a person observing due care for his safety, as the combined result of an accident and the negligence of the city, although the accident is the primary cause of the injury, where the injury would not have occurred hut for such negligence, and the consequences of its negligence could, with common prudence and sagacity, have been foreseen and provided against hy the city. Blankenship v. The City of Williamson, 101 W. Va. 199, 132 S. E. 492. See also Williams v. Main Island Creek Coal Company, 83 W. Va. 464, 98 S. E. 511; Rohrbough v. Barbour County Court, 39 W. Va. 472, 20 S. E. 565, 45 Am. St. Rep. 925.
*466By its directed verdict on which it entered judgment in favor of the City of Wheeling, which this Court has affirmed, the circuit court necessarily found that the sidewalk was not out of repair and that the city, in maintaining it in the condition when the injury occurred, was not guilty of negligence which was the proximate cause of the injury sustained by the plaintiff. If the sidewalk, though originally constructed by the Penns, was not out of repair while under the control of the city, and the_city was not guilty of negligence in maintaining it in the condition in which it was when the plaintiff slipped, fell and was injured, it necessarily follows that the Penns, by permitting the sidewalk to remain in the same condition, could not be guilty of actionable negligence. Though the Penns, in causing a portion of the sidewalk to be constructed of terrazzo without the prior approval of the city engineer violated the ordinances of the city, they were not prima facie guilty of negligence unless such violation was the proximate cause of the injury. Under the evidence in this case the city, in controlling and maintaining the sidewalk in its condition when the plaintiff was injured, has correctly been held by the circuit court and by this Court to be not guilty of negligence which was the proximate cause of the injury sustained by the plaintiff; and since the construction of the sidewalk in violation of the ordinances and its maintenance by the Penns did not render the sidewalk unsafe, dangerous or out of repair or constitute negligence upon the part of the city which was the proximate cause of the injury to the plaintiff, the construction of the sidewalk by the Penns and their use and maintenance of the sidewalk, in the same condition as it was while controlled and maintained without negligence by the city, likewise, as a matter of law, were not the proximate cause of the injury to the plaintiff and did not, under the evidence, constitute actionable negligence upon the part of the Penns. In other words, if the control and maintenance of the sidewalk by the city were not the proximate cause of the injury to the plaintiff and did not constitute actionable negligence *467upon the part of the city, the construction of the sidewalk in violation of the ordinances and the use and maintenance of the sidewalk by the Penns in exactly the same condition were likewise not the proximate cause of the injury and did not constitute actionable negligence upon the part of the Penns. If, as the circuit court has held, and its holding has been affirmed by this Court, that as a matter of law the city was not guilty of negligence which was the proximate cause of the injury, it necessarily follows that, upon the same facts, the Penns, as a matter of law, were likewise not guilty of negligence which was the proximate cause of such injury.
The rule is well established.by the decisions of this Court, as stated in the majority opinion, that the violation of a statute or an ordinance is prima facie negligence when it is the proximate cause of an injury. Barniak v. Grossman, 141 W. Va. 760, 93 S. E. 2d 49; Morris v. The City of Wheeling, 140 W. Va. 78, 82 S. E. 2d 536; Moore v. Skyline Cab, Inc., 134 W. Va. 121, 59 S. E. 2d 437; Rich v. Rosenshine, 131 W. Va. 30, 45 S. E. 2d 499; Skaff v. Dodd, 130 W. Va. 540, 44 S. E. 2d 621; Scott v. Hoosier Engineering Company, 117 W. Va. 395, 185 S. E. 553; Oldfield v. Woodall, 113 W. Va. 35, 166 S. E. 691; Tarr v. Keller Lumber and Construction Company, 106 W. Va. 99, 144 S. E. 881, 60 A.L.R. 570; Bobbs v. Morgantown Press Company, 89 W. Va. 206, 108 S. E. 879; Mangus v. Proctor-Eagle Coal Company, 87 W. Va. 718, 105 S. E. 909; Norman v. Virginia-Pocahontas Coal Company, 68 W. Va. 405, 69 S. E. 857, 31 L.R.A., N.S., 504. As the construction of the sidewalk, however, according to the undisputed evidence, was not the proximate cause of the injury to the plaintiff, the question of negligence of the Penns in violating the ordinances was a question of law for the court and not a question of fact for the jury, and the circuit court was correct in not submitting that issue to the jury.
When the evidence is conflicting on the question of proximate cause that question is a question of fact *468for jury determination. Point 2, syllabus, Burcham v. City of Mullens, 139 W. Va. 399, 83 S. E. 2d 505. But when, as here, the material facts are not in dispute and reasonable men can draw only one conclusion from them the question of negligence is a question of law for the court. Workman v. Wynne, 142 W. Va. 135, 94 S. E. 2d 665; Hartley v. Crede, 140 W. Va. 133, 82 S. E. 2d 672; Matthews v. Cumberland and Allegheny Gas Company, 138 W. Va. 639, 77 S. E. 2d 180; Holiman v. The Baltimore and Ohio Railroad Company, 137 W. Va. 874, 74 S. E. 2d 767; Daugherty v. Baltimore and Ohio Railroad Company, 135 W. Va. 688, 64 S. E. 2d 231; Cooper v. Prichard Motor Company, 128 W. Va. 312, 36 S. E. 2d 405; Wood v. Shrewsbury, 117 W. Va. 569, 186 S. E. 294; Barron v. Baltimore and Ohio Railroad Company, 116 W. Va. 21, 178 S. E. 277; Linville v. Chesapeake and Ohio Railroad Company, 115 W. Va. 610, 177 S. E. 538; Craft v. Fordson Coal Company, 114 W. Va. 295, 171 S. E. 886; Krodel v. Baltimore and Ohio Railroad Company, 99 W. Va. 374, 128 S. E. 824; Daniels v. Chesapeake and Ohio Railway Company, 94 W. Va. 56, 117 S. E. 695; Donald v. Long Branch Coal Company, 86 W. Va. 249, 103 S. E. 55; Reilly v. Nicoll, 72 W. Va. 189, 77 S. E. 897, 47 L.R.A., N.S., 1199; Ketterman v. Dry Fork Railroad Company, 48 W. Va. 606, 37 S. E. 683; Klinker v. Wheeling Steel and Iron Company, 43 W. Va. 219, 27 S. E. 237; Raines v. Chesapeake and Ohio Railway Company, 39 W. Va. 50, 19 S. E. 565, 24 L.R.A. 226. See also Silverthorn v. City of Chester, 106 W. Va. 613, 146 S. E. 614. In the syllabus in the Silver-thorn case this Court held that “Whether or not a public road or street is out of repair, should be decided by the court where the facts are undisputed and are such as would reasonably support only one of the two theories.” If the question of proximate cause, in determining whether the defendants, the City of Wheeling and The First National Bank and Trust Company, Trustee, under the evidence, were guilty of negligence, was a question of law for the court, as the majority, by affirming the judgment of the circuit court as to *469those defendants, holds that it was, it necessarily follows, upon the same evidence, that the question of proximate cause as an essential element of negligence upon the part of the defendants, Simon Penn and Lillian Penn, was likewise a question of law for the court. On the question whether the Penns were guilty of negligence which was the proximate cause of the injury the evidence hearing upon that issue was not disputed and from it reasonable men could draw but one conclusion; and for that reason the rule of the cases just cited governs and the action of the circuit court in applying it and in directing a verdict in favor of the defendants, Simon Penn and Lillian Penn, and entering judgment for them, being in all respects correct and proper, should have been affirmed by this Court.
For the reasons stated, I would affirm the judgment of the circuit court in favor of the defendants Simon Penn and Lillian Penn in holding that, as a matter of law, they were not guilty of negligence which was the proximate cause of the injury sustained by the plaintiff.